         Case 1:21-mj-00278-RMM Document 24 Filed 09/16/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
                         )
     v.                  )                   Criminal No. 1:21-mj-00278-RMM-1
                         )
DILLON PAUL HOMOL        )                   The Honorable Robin M. Meriweather
                         )
     Defendant.          )


                   UNOPPOSED MOTION TO WITHDRAW COUNSEL

       COMES NOW the Defendant, Dillon Paul Homol, by counsel, and moves this Honorable

Court to withdraw the appearance of David Carey Woll, Jr., as counsel of record for the Defendant.

In support of said motion, the following is submitted:

       1. Mr. Woll is no longer in private practice with the law firm of Briglia Hundley, P.C. As

of September 13, 2021, Mr. Woll is employed by the Office of the Inspector General for the United

States Department of the Treasury. In this position, he is unable to represent individuals facing

criminal charges brought by the United States.

       2. James W. Hundley, an attorney with Briglia Hundley, P.C. and a member of the Bar of

this Court, has entered his appearance as counsel of record for Mr. Homol and will serve as his

attorney moving forward.

       3. Mr. Hundley has discussed this motion with counsel for the United States and been

informed that they do not object to it.

       WHEREFORE, based on the foregoing, the Defendant requests that this Honorable Court

enter an Order withdrawing Mr. Woll as counsel of record for Mr. Homol.

                                                     Respectfully submitted,

                                                     DILLON PAUL HOMOL
                                                     By Counsel
        Case 1:21-mj-00278-RMM Document 24 Filed 09/16/21 Page 2 of 2




/s/James W. Hundley________________
James W. Hundley, Bar # VA049
BRIGLIA HUNDLEY, P.C.
1921 Gallows Road, Suite 750
Tysons Corner, Virginia 22182
703-883-0880
703-883-0899 (fax)
jhundley@brigliahundley.com



                              CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of September, 2021, I electronically filed the
foregoing pleading with the Clerk of the Court using the CM/ECF system, which will send notice
of said filing (NEF) to all counsel of record in this case.

                                                  /s/James W. Hundley
                                                  James W. Hundley
